IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CHADRICK PRAY,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1258

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS, etc.,

      Appellee.

_____________________________/

Opinion filed October 10, 2016.

An appeal from the Circuit Court for Bradford County.
Phillip Pena, Judge.

Chadrick Pray, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Anne Conley, Assistant Attorney General, and
Kenneth Steely, General Counsel, Tallahassee, for Appellee Department of
Corrections.




PER CURIAM.

      AFFIRMED.

RAY, KELSEY, and WINOKUR, JJ., CONCUR.